Case 1:20-cv-02475-NYW Document 16 Filed 10/21/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20 cv 2475-NYW


 DEBORAH LAUFER,

 Plaintiff,

 v.

 RANDALL J. LOOPER, and
 CYNTHIA C. LOOPER d/b/a Elk Run Inn,

 Defendants.


      MOTION TO STRIKE PLAINTIFF’S NOTICE OF PENDENCY AND TO SHOW
                                 CAUSE


        Defendants, pursuant to D.C.COLO.LCIVR 3.2, respectfully move the Court to strike

Plaintiff’s Notice of Pendency (Dkt. #4) because Plaintiff filed at least sixteen (16) other cases in

this District, and 275 nationwide, related to the instant matter, and to show cause as to why it is

not a Federal Rule Civil Procedure 11(c)(3) violation. In support, Defendants state as follows:

                                  CERTIFICATE OF CONFERRAL

        1.     Pursuant to D.C.COLO.LCIVR 7.1(a), the undersigned counsel represents he

discussed the relief requested in this Motion with Plaintiff’s counsel who opposed the relief

requested.

                                             MOTION

        2.     Plaintiff filed her Complaint on August 18, 2020. (Dkt. #1.)

        3.     Over an approximate four-week period, between July 27 and August 31, 2020,
Case 1:20-cv-02475-NYW Document 16 Filed 10/21/20 USDC Colorado Page 2 of 5




Plaintiff filed sixteen (16) other Complaints in this District. (Exhibit A.)

        4.      Similarly, over the past 18 months, Plaintiff filed approximately 275 similar cases

throughout the United States in various Federal District Courts.             (Exhibit B.) (“Plaintiffs’

Complaints” – also to include Plaintiff’s Complaints filed in this District.)

        5.      Each of Plaintiff’s Complaints are identical except the names of websites allegedly

at-issue and contained in Paragraph 11 of each Complaint. (See, e.g., Complaint at ¶ 11.)

        6.      The Court’s Local Civil Rules require Plaintiffs to provide “notice identifying all

cases pending in this or any other federal, state, or foreign jurisdiction that are related to the case.”

(D.C.COLO.LCivR 3.2(a).) “Related cases” are those having “common facts and claims” and

either “(1) have at least one party in common” or “(2) are filed serially or collectively as a group

by the same attorney or law firm.” Id.

        7.      Each of Plaintiffs’ Complaints are “related” under the meaning of Local Rule 3.2

because they have common facts, common claims, and the Plaintiff in common. They are also all

filed in each Federal District Plaintiff targeted “serially or collectively as a group by the same

attorney or law firm.” For example, Plaintiff filed 17 related cases in this District over the course

of approximately four weeks. (See Exhibit A.)

        8.      By stating “the instant action is not related to any pending or closed civil or criminal

action previously filed in the Court, or any other Federal or State Court, or administrative agency,”

Plaintiff’s Notice of Pendency is a violation of Local Rule 3.2 and should be stricken.

        9.      Further, Defendants request the Court, pursuant to F.R.C.P. 11(c)(3), order

Plaintiff’s counsel to show cause as to why the filing of Plaintiff’s Notice of Pendency did not

violate Rule 11(b), which requires Plaintiff’s Notice of Pendency to have “evidentiary support”
Case 1:20-cv-02475-NYW Document 16 Filed 10/21/20 USDC Colorado Page 3 of 5




for its factual contentions; to be “warranted by the evidence” for factual denials; and not to be

“presented for any improper purpose.”

       10.     If the Court finds Plaintiff’s counsel violated Rule 11, it requests reasonable

attorney’s fees for having to file the instant motion and communicate with opposing counsel

regarding the same. (F.R.C.P. 11.)1

       11.     Relatedly, on September 25, 2020, the undersigned communicated with Plaintiff’s

counsel regarding the aforementioned violations of Local Rule 3.2 and F.R.C.P. 11 before filing

the instant motion. In response, Plaintiff’s counsel disagreed with Plaintiff’s position, indicating

none of Plaintiff’s lawsuits had common facts with any of the other suits she filed.

       12.     To the contrary, Plaintiff’s Complaints each contain identical factual allegations

(¶¶ 1-5) and identical claims (¶¶ 6-27), aside from the approximate 2-3 websites revised in each

Complaint to name those allegedly under the relevant Defendant’s control.

       13.     Plaintiffs’ Complaints thus contain the exact same descriptions of Plaintiff’s

background and alleged website access issues, her legal basis (ADA Title III) for filing (including

Counts I and II), factual contentions, and requests for relief – all filed by the same counsel or firm

for Plaintiff. Put simply, Plaintiffs’ Complaints are “boilerplate filings” and therefore inevitably

all “related cases” as Local Rule 3.2 contemplates.

       WHEREFORE, Defendants respectfully request this Court strike Plaintiff’s Notice of

Pendency and order Plaintiff’s counsel to show cause as to why Rule 11(c)(3) was not violated, in



1
 Rule 11(c)(4) allows for reasonable attorney’s fees “directly resulting from the violation” which
would be appropriate in this case. Defendants run a small inn located in Craig, Colorado and were
impacted heavily by the Covid-19 pandemic, not unlike the other Defendants in this District.
Plaintiff’s counsel’s conduct in future, simar cases should be deterred via such sanctions.
Case 1:20-cv-02475-NYW Document 16 Filed 10/21/20 USDC Colorado Page 4 of 5




addition to attorney’s fees for having to file the instant motion for relief.

       Respectfully submitted October 21, 2020



                                                       THE WORKPLACE COUNSEL
                                                       s/ Stephen Rotter
                                                       Stephen Rotter
                                                       1401 Lawrence Street, Suite 1600
                                                       Denver, Colorado 80202
                                                       303.625.6400
                                                       stephen@theworkplacecounsel.com

                                                       Attorney for Defendants
Case 1:20-cv-02475-NYW Document 16 Filed 10/21/20 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system which will electronically serve all parties.



                                                    s/ Stephen B. Rotter
                                                    Stephen B. Rotter
